Citation Nr: 1728199	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-15 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1966 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, denying the claims currently on appeal. 

In August 2015, the Veteran testified at a video conference hearing.  A transcript of that hearing is of record.

In October 2015, the Board remanded the Veteran's claims for additional development.  As discussed below, the record reflects substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (conferring upon an appellant the right to substantial compliance with the Board's order)).

An April 2016 rating decision granted entitlement to service connection for sterility.  Because there has been a full grant of the benefit sought on appeal, the issue of entitlement to service connection for sterility is no longer before the Board.

In December 2016, the Board denied service connection for bilateral hearing loss and tinnitus.  In an April 2017 Order of Reconsideration, the Board granted reconsideration of the December 2016 decision.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2016).  Today's decision, issued by a panel of Veterans Law Judges, constitutes the Board's final decision as to the Veteran's entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 7102, 7103 (West 2014); 38 C.F.R. § 19.11 (2016).


FINDINGS OF FACT

1. The Veteran did not have hearing loss in service or within one year of separation from service, and his current hearing loss is not related to service.

2. The evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in service, or that it is otherwise related to service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

 2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C.A. § 5107(a).

In this case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  Each is addressed in turn. 

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Service connection for impaired hearing is only established when audiometric testing meets the specified puretone and speech recognition criteria.  It is the claimant's responsibility "to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C.A. § 5107(a).

Here, the April 2016 VA audiological evaluation revealed a speech recognition score of 100 percent for the right ear and 96 percent in the left ear.  The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
30
45
LEFT
20
25
20
30
45

Since the Veteran's auditory threshold in the 4000 Hertz frequency is greater than 45 decibels in the left and right ears, the record is clear that the Veteran has a current hearing loss disability.  Thus, the issue at hand is whether the hearing loss was incurred in or caused by service. 

The evidence shows that the Veteran did not have hearing loss during service or within one year of separation from service.  The Veteran's service treatment records are silent for treatment or complaints of hearing loss.  Notably, at separation, the Veteran indicated on his report of medical history that he did not have hearing loss.  It is unclear if the American Standards Association (ASA) standards were used for audiological testing at separation or the International Standards Organization - American National Standards Institute (ISO-ANSI) standards.  In any event, the audiological evaluation puretone thresholds at separation did not show hearing loss under either standard.  Thus, at the time of separation, the Veteran did not have a hearing disability. 

The evidence does not show that hearing loss manifested within one year of separation from service.  An August 2012 private treatment note by Dr. D.E.H. of Burlington Ear Nose & Throat Clinic indicates that the Veteran reported that his hearing loss began gradually 2 years prior and may be related to a head injury and noise exposure.  During the August 2015 Board hearing (the Judge has since retired, but the transcripts have been reviewed by the undersigned), the Veteran reported realizing he had hearing loss around 1994 when he had an Agent Orange physical.

The Veteran was afforded a VA audiological evaluation in April 2016, at which time the examiner opined that the Veteran's bilateral hearing loss was not related to service.  The examiner reasoned that the Veteran reported occupational noise exposure driving a semi for 20 years and that the Veteran showed normal hearing at enlistment and separation.  Citing the Institute of Medicine, the examiner stated, "there was insufficient basis, given the current understanding of auditory physiology, to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure."  Hearing was still normal in 1983, 15 years after the service.  

VA and private audios from 2010, 2012, 2013, and 2015 showed a high frequency loss configuration consistent with presbycusis [age-related hearing loss].  It is important for the Veteran to understand that such evidence provides evidence against this claim.

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner, an audiologist, possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hearing loss was less likely as not caused by acoustic trauma he had in service.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and cited to the medical authorities relied upon in giving the medical opinion.  It is clear that the examiner took into consideration all relevant factors in giving her medical opinion. 

While the Board acknowledges the Veteran's contention that his hearing loss is related to service, he lacks the necessary knowledge, training and expertise to render an opinion as to the etiology of his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board finds that the April 2016 VA medical opinion is more probative than the Veteran's statements.

Because the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the claim for entitlement to service connection for bilateral hearing loss is denied. 

Tinnitus

The Veteran seeks entitlement to service connection for tinnitus.  Tinnitus is a condition which is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-375 (2002).  The Veteran asserts that his current tinnitus began during service.  As tinnitus is a subjective phenomenon, the Veteran is competent to report the history of its onset and that it has been continuously present since service.  Service personnel records show that the Veteran's military occupation specialty (MOS) was a truck driver, which has a high probability of noise exposure.  These statements are consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (2016).

With the exception of his statement of onset during the April 2016 VA audiological examination, the Veteran has consistently reported that his tinnitus began in service and has continued since service.  His wife similarly reported that the Veteran has complained of ringing in the ears since service.  

While the April 2016 VA audiologist opined that the tinnitus was less likely than not due to military service, the Board finds the evidence, unlike the issue of hearing loss, is at least in equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, the Board finds service connection for tinnitus is warranted.

VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA sent VCAA letters to the Veteran, he was afforded two VA examinations, and his in-service and post-service medical records were obtained.  The April 2016 examination, in particular, reflects review of the claims file, consideration of the Veteran's contentions, and a medical opinion that is supported by rationale.  Thus, it is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met. 

Lastly, the record reflects substantial compliance with the Board's October 2015 Remand.  See Dyment, 13 Vet. App. at 146-47 (citing Stegall, 11 Vet. App. at 271 (conferring upon an appellant the right to substantial compliance with the Board's order)).  The October 2015 Remand required VA to obtain a new VA audiological examination, which was conducted in April 2016.  

Thus, the Board finds that the RO substantially complied with the remand instructions.









      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



	        ______________________                           _____________________
                NATHAN KROES		    KRISTIN HADDOCK
               Veterans Law Judge		      Veterans Law Judge
          Board of Veterans' Appeals		Board of Veterans' Appeals



                                            _______________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


